 1

 2                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 3                                      AT SEATTLE

 4       SECURITIES AND EXCHANGE
         COMMISSION,
 5
                                Plaintiff,
 6
            v.                                              C17-1809 TSZ
 7
         DONALD E. MacCORD, JR.;                            MINUTE ORDER
 8       SHANNON D. DOYLE; AND DIGI
         OUTDOOR MEDIA, INC.,
 9
                                Defendants.
10
        The following Minute Order is made by direction of the Court, the Honorable
11 Thomas S. Zilly, United States District Judge:

12        (1)    Pursuant to the Joint Status Report, docket no. 48, filed by plaintiff
   Securities and Exchange Commission and defendants Shannon D. Doyle and Digi
13 Outdoor Media, Inc., the stay imposed by the Minute Order entered March 5, 2018,
   docket no. 23, shall remain in full force and effect. The parties shall file another Joint
14 Status Report on or before May 1, 2020. A draft of such Joint Status Report shall be
   mailed to defendant Donald MacCord at least three (3) weeks before the deadline
15 for submission. 1

16        (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
   record and to defendant pro se Donald E. MacCord, Jr., Register Number 48702-086, at
17 Montgomery Federal Prison Camp, Maxwell Air Force Base, Montgomery, AL 36112.

18          Dated this 20th day of February, 2020.

19                                                         William M. McCool
                                                           Clerk
20
                                                           s/Karen Dews
21                                                         Deputy Clerk

22
    The representation made in the Joint Status Report that MacCord could not be contacted in prison is
     1

   unacceptable. The parties provided no indication that they even attempted to mail a draft of the Joint
23
   Status Report to MacCord as required by the Minute Order entered October 10, 2019, docket no. 47.
     MINUTE ORDER - 1
